Citation Nr: 1731401	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Hodgkin's disease, to include as secondary to exposure to ionizing radiation and/or exposure to gas well fires/environmental hazards.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to October 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claim on appeal. 

In February 2011, the Veteran testified at a personal hearing before an Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is associated with the claims file.  In a March 2017 letter, the Veteran was advised that he was entitled to an additional Board hearing as the AVLJ who conducted the hearing was no longer employed by the Board.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2016).  To date, the Veteran has not responded.  

In April 2012, the Board remanded the claim for additional development.  The claims file has been returned to the Board for adjudication.


FINDINGS OF FACT

1. The Veteran is not shown to have been a "radiation exposed" Veteran and there is no probative evidence demonstrating that he was otherwise exposed to ionizing radiation during his active service.

2. The Veteran's Hodgkin's disease was not shown in service, did not manifest until many years after service, and is not shown to be related to his active service, including exposure to gas well fires/environmental hazards.



CONCLUSION OF LAW

The criteria are not met for service connection for Hodgkin's disease, to include as secondary to exposure to ionizing radiation and/or exposure to gas well fires/environmental hazards.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection exists for a showing of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309 (a), and includes the Veteran's Hodgkin's disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert, supra. 

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection for a disorder which is claimed to be attributable to ionizing radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a "radiation-exposed veteran" is defined as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined, in pertinent part, to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan; or internment as a prisoner of war.  38 C.F.R. § 3.309 (d) (2016).  Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are included in 38 C.F.R. § 3.309 (d)(2) and specifically exclude Hodgkin's disease.  38 C.F.R. § 3.309 (d)(2) (2014).

Second, another set of radiogenic diseases found five years or more after service in an ionizing radiation-exposed Veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311 (b)(2).  These regulations provide instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically excludes Hodgkin's disease.  38 C.F.R. § 3.311 (b)(2)(i) -(xxiv) (2016).  However, 38 C.F.R. § 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and, relevant to the claim decided herein, where it is contended that the disease is a result of ionizing radiation in service.  In pertinent part, the regulations direct that dose data will be requested from the VA Under Secretary for Health, to the extent feasible, based on available methodologies.  Id.  

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. §3.309 (d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

During his February 2011 Board hearing, the Veteran reported that he was diagnosed with Hodgkin's disease in 2004 and asserted that he was exposed to depleted uranium in Kuwait, Saudi Arabia, and Iraq, when he encountered exploded ordinance and equipment, and transported weapons and ammunition, during the period of 1991 to 1992.  At that time, he also reported that while no one informed him that the equipment he moved was contaminated with depleted uranium, he "put two and two together" when he was diagnosed with Hodgkin's disease and concluded that his disease was related to such in-service exposure.  In the Veteran's May 2012 Radiation Risk Activity Information Sheet, he asserted that he served in Saudi Arabia, Kuwait, and Iraq, assigned to the 519th Maintenance Battalion, and was exposed to depleted uranium from ordinances and vehicles when he moved vehicles and ammunition to dumps.  

The Veteran's service separation document, his DD-214, indicates that his military occupational specialty (MOS) was as a power generation equipment repairer.  His service personnel records demonstrate that in April 1992 he was awarded for his service with the 519th Maintenance Company as a power generation repairer, operating a variety of heavy equipment and driving and moving heavy equipment from Saudi Arabia to Kuwait.  

In January 2011, the Veteran submitted a number of internet articles regarding depleted uranium and its associated health risks.  However, the medical articles submitted by the Veteran were not accompanied by the opinion of any medical expert diagnosing the Veteran with Hodgkin's disease that was related to his claimed in-service exposure to ionizing radiation and/or exposure to gas well fires/environmental hazards, nor do the articles provide documentation that the Veteran was indeed exposed to ionizing radiation during service.  Thus, the articles submitted by the Veteran are not specific to the facts and medical history presented in his case and thereby lack probative value in the present appeal.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).

The Agency or Original Jurisdiction (AOJ) attempted to obtain a dose estimate of the Veteran's in-service exposure to ionizing radiation.  In a September 2015 response to the AOJ's inquiry, the Department of the Army, United States Aviation and Missile Command, Army Dosimetry Center, reported that they found no records related to the Veteran's in-service exposure to ionizing radiation.  In a November 2015 Report of Contact, the Army Dosimetry Center notified the AOJ that they do not provide estimates or reconstruction dose estimates.  In an April 2016 response to the AOJ's inquiry, the Deputy Chief Consultant, Post Deployment Health Services, reported that the Veteran's estimated exposure to ionizing radiation was 0.00 rem, as there is no record of a dose during service, and his MOS as power generation equipment repairer did not cause him to be exposed to occupational radiation.  

In an April 2016 response, the Director of the Compensation Service advised the AOJ that it was unlikely that the Veteran's Hodgkin's disease could be attributed to ionizing radiation.  He reasoned that there was no record of the Veteran being exposed to ionizing radiation, that the Veteran was twenty-three years old at the time of the claimed exposure and his disease was diagnosed twelve years after such claimed exposure, that the Veteran had a family history of cancer, lung cancer in his father, that the Veteran had a history of smoking five cigarettes per day for ten years, and that the Veteran's post-service occupation involved heavy equipment operation.  

In an April 2016 Disability Benefits Questionnaire, the examiner discussed the Veteran's pertinent medical history, including his reported exposure to gas well fires/environmental hazards and his post-service diagnosis of Hodgkin's disease, and opined that it was less likely that his Hodgkin's disease was related to his in-service exposure to hazardous elements.  The examiner reasoned that there was no evidence that the Veteran's Hodgkin's disease was caused by exposure to hazardous materials during service as there was no support in the medical literature that exposure to such substances is directly correlated with the upper ends of Hodgkin's disease.

These opinions were based on a review of the claims file and the examiners offered reasonable medical bases for their conclusions.  Absent probative evidence to the contrary, the Board is not in a position to further question the opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

While the Veteran asserts that he was exposed to ionizing radiation, there is no evidence that he is competent to render such a conclusion.  The Veteran did not report that he was informed by any service member or disseminated information that he was exposed to ionizing radiation or that he witnessed the handling of equipment with any warnings or labels; instead, during his Board hearing, he simply asserted that no one informed him that the equipment he moved during service was contaminated with depleted uranium, and that he "put two and two together" when he was diagnosed with Hodgkin's disease.  His statements in this regard, as to his claimed in-service exposure to ionizing radiation, are thus not probative.  See Layno, 6 Vet. App. 465, 470.  Without probative evidence of in-service exposure to ionizing radiation, the Board need not consider the probative value of the Veteran's lay statements as to whether his Hodgkin's disease is related to any in-service exposure to ionizing radiation. 

The Board has also considered the Veteran's lay assertion that his Hodgkin's disease is related to his in-service exposure to gas well fires/environmental hazards.  No party disputes that the Veteran had service in the Middle East, servicing equipment, and was exposed to the environmental hazards therein.  However, the Board finds that the question as to whether his Hodgkin's disease is related to such exposure to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran possesses the requisite skill, training, or experience to opine as to the etiological relationship between his in-service exposure to gas well fires/environmental hazards and his Hodgkin's disease.  Thus, his lay statements in this regard are not competent and lack probative value.  In addition, his lay opinion is outweighed by that of the opinion obtained by the AOJ, as the Veteran has not been shown to have a similar medical background or expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Thus, there is no probative evidence or contention that the Veteran participated in a test involving the detonation of a nuclear device, or that he was a prisoner of war, such that he may be deemed to have been engaged in a "radiation-risk activity" as a "radiation-exposed veteran."  While the Veteran contends that his Hodgkin's disease, a disease specifically excluded from the pertinent regulation's list of radiogenic diseases, is the result of his claimed in-service exposure to ionizing radiation, there is no probative evidence that he was indeed exposed to such.  Further, there is no probative evidence that the Veteran's Hodgkin's disease is related to his in-service exposure to gas well fires/environmental hazards, has existed continuously from the time of service to the present, or manifested to a compensable degree within one year of separation from service.  


The preponderance of the evidence is against the Veteran's claim. There is no evidence of Hodgkin's disease during service or for many years thereafter, and there is no competent evidence of record relating the post-service Hodgkin's disease to any incident of service.  Again, ionizing radiation exposure is not established.  The benefit-of-the-doubt doctrine does not apply, and the service connection claim is denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for Hodgkin's disease, to include as secondary to exposure to ionizing radiation and/or exposure to gas well fires/environmental hazards, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


